Citation Nr: 1736501	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to January 11, 2016, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from May 2002 to March 2009.  Effective from January 2011, the Veteran has been assigned a combined 100 percent disability evaluation due to his service connected disabilities.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision, in which the RO continued a noncompensable disability rating for headache syndrome.

In September 2013, the Veteran provided testimony, by videoconference, before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the claims file.
 
In November 2015, the Board remanded the claim on appeal to the Agency of Original Jurisdiction (AOJ), for additional development.  

In a February 2016 rating decision, the AOJ granted a 30 percent disability rating (effective January 6, 2011), and a 50 percent disability rating (effective January 11, 2016).


FINDINGS OF FACT

1.  Prior to October 15, 2013, the Veteran's headaches were not characteristic of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  From October 15, 2013, the Veteran's headaches were characteristic of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  Prior to October 15, 2013, a disability rating in excess of 30 percent for headaches has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  From October 15, 2013, a disability rating of 50 percent, and no higher, for headaches has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his headaches are more severe than indicated by his 30 percent disability rating prior to January 11, 2016, and 50 percent thereafter.  During his September 2013 Board hearing, the Veteran reported that since his 2011 VA examination, his condition had worsened and he currently would have headaches that caused him to lay down in a dark room or leave work three to five times a week.

A.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

B.  Factual Background and Analysis

1.  Prior to October 15, 2013

Prior to October 15, 2013, the Board finds that a disability rating in excess of 30 percent is not warranted.  

The Veteran underwent VA examinations in March 2011 and October 2011. 

In March 2011, he reported frequent generalized headaches, with intermittent sharp stabbing pains three times per week.  He denied having incapacitating headaches, he would usually take a few minutes to himself when experiencing headaches before resuming activity, and did not lose time from work.  The examiner found that they created only mild functional impairment.

In October 2011, he reported daily headaches, with sharp pain on the left side.  He denied nausea, vomiting, and changes in vision.  He reported sensitivity to sounds and light.  He reported loss of time from work, but also that he continued to work.  The VA examiner found daily general headaches causing mild/moderate functional impairment.  The examiner found that the Veteran was able to work and remained able to perform activities of daily living.  

VA medical records generally document complaints of, or treatment for, headaches.  
In a June 2013 VA medical record, the Veteran complained of headaches a couple times a week, lasting from a few hours to a few days.  In a September 2013 VA medical record, he reported chronic and painful headaches.  The provider noted that he had not appeared truly debilitated by his headaches and that here had been no recurrent emergency room visits or significant time off work.  

The next higher disability rating available, for 50 percent, which is the maximum schedular rating, requires migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Per his October 2013 TDIU application, the Veteran was able to work until October 15, 2013.  Prior to that time, the Veteran did not report prostrating attacks.  During his March 2011 VA examination, the Veteran denied that his attacks were prostrating.  Furthermore, prior to that time, he did not demonstrate economic inadaptability.  The September 2013 VA medical record documented that the Veteran had not appeared debilitated by his headaches and had not lost significant time off work.  As such, the evidence of record does not support finding that he had severe economic inadaptability or very frequent prostrating attacks that would warrant a disability rating in excess of 30 percent, prior to October 15, 2013.  

2.  From October 15, 2013

From October 15, 2013, a disability rating of 50 percent, and no higher, is warranted for headaches.  
 
As noted above, the 50 percent disability rating is the maximum schedular rating, and requires migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Per the October 2013 TDIU application, the Veteran reported that he became unable to work due to his service-connected disabilities, including headaches, on October 15, 2013.  

From October 15, 2013, VA medical records generally documented occasional complaints of, or treatment for, headaches.

In January 2016, the Veteran underwent a VA examination.  At that time, the Veteran reported that the headaches occurred three times per week, lasting 6 hours with a maximum of 72 hours.  He reported photophobia, phonophobia, and nausea.  He also reported that when he did work, he would take time off from work due to
headaches.  The examiner found prostrating attacks once a month that were productive of severe economic inadaptability.  

Giving the Veteran the benefit of the doubt, the Board finds that his headaches were productive of severe economic inadaptability as of October 15, 2013, the date he reported that he stopped being able to work in his October 2013 TDIU application.  

As previously noted, a 50 percent disability rating is the maximum schedular rating for headaches.  As such, a disability rating in excess of 50 percent at any time is denied.

The Board notes that a few days after filing his October 2013 TDIU application, the Veteran withdrew his claim, indicating that he did not believe he was unemployable.  Additionally, per VA medical records, and the January 2016 VA examination, the Veteran is currently in school to become a social worker.  As such, he has not claimed unemployability due to his headaches.  The Veteran is already in receipt of a combined 100 percent disability rating for all his service-connected disabilities.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Prior to October 15, 2013, a disability rating in excess of 30 percent is denied.  From October 15, 2013 a 50 percent disability rating, and no higher, is granted.  A disability rating in excess of 50 percent is denied.


ORDER

Prior to October 15, 2013, a disability rating in excess of 30 percent for headaches is denied.

Subject to the law and regulations governing the payment of monetary benefits, from October 15, 2013, a disability rating of 50 percent, and no higher, for headaches is granted.



____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


